Citation Nr: 0701531	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.  

2.  Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran, who died in January 1998, had active military 
duty between February 1978 and July 1978, as well as service 
during the Persian Gulf War from November 1990 to May 1991.  
He also had Alabama Army National Guard duty.  The appellant 
is the veteran's surviving spouse.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and January 2004 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In November 2000, the Board issued a decision denying 
entitlement to service connection for the cause of the 
veteran's death on the merits.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to an Unopposed Motion for Remand, 
in a June 2001 Order, the Court vacated the Board decision 
and remanded the case to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).
 
Upon return from the Court, the Board issued another decision 
in May 2002 in which it again denied service connection on 
the merits for the cause of the veteran's death.  The Board's 
May 2002 decision, which subsumes prior RO decisions, is 
final.  The appellant filed a claim to reopen in May 2003 for 
the current cause of death issue on appeal.    
 

FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a January 1999 rating decision, which was 
confirmed by the May 2002 decision of the Board; the 
appellant did not appeal the Board decision.

2.  Evidence received since the May 2002 Board decision is 
either cumulative or redundant of evidence previously 
considered, or does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.  

3.  The veteran died on January [redacted], 1998 and was buried on 
February [redacted], 1998.

4.  VA received the appellant's application for payment of VA 
burial allowance in July 2003.


CONCLUSIONS OF LAW

1.  The May 2002 Board decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1104 (2006).

2.  No new and material evidence has been received since the 
May 2002 Board decision to reopen a claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  There is no legal entitlement to VA burial benefits.  38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The RO denied service connection for the cause of the 
veteran's death in a January 1999 rating decision.  In a May 
2002 decision, the Board confirmed the denial.  Therefore, 
the Board's May 2002 decision, which subsumes the prior RO 
decision, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2006).

Although the RO has adjudicated the issue of service 
connection for the cause of the veteran's death on the merits 
in the July 2003 rating decision on appeal, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine on its own whether there is new and 
material evidence to reopen the claim service connection for 
the cause of the veteran's death before proceeding to the 
merits on appeal.  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is 
irrelevant. 

The appellant's claim to reopen service connection for the 
cause of the veteran's death was received in May 2003.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Dependency and Indemnity Compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  
Generally, a veteran's death is service connected if it 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by use of 
applicable presumptions, if available.  38 C.F.R. § 3.303(a); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Some 
chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including Hodgkin's disease).

The Board denied service connection for the cause of the 
veteran's death in a May 2002 decision because it found that 
the sole cause of the veteran's death, Hodgkin's lymphoma, 
was not incurred or aggravated during active military service 
or within one year of discharge.  The Board could find no 
competent medical evidence that linked the veteran's cause of 
death to his military service.  

Evidence of record at the time of the May 2002 Board decision 
consisted of service medical records (SMRs) dated from 
November 1990 to April 1991; National Guard SMRs; service 
personnel records (SPRs); a Noble Army Hospital treatment 
record from May 1991; various VA examinations dated May 1993, 
August 1993, June 1996, February 1997, and November 1997; VA 
treatment records dated February 1992 to October 1997; 
various personal statements by the appellant; several lay 
statements; newspaper articles; and a certificate of death 
dated January 1998.  

Evidence received since the May 2002 Board decision consists 
of duplicate VA treatment records; duplicate VA examinations; 
lay statements; personal statements; some additional VA 
treatment records dated from 1992 to 1997; newspaper 
articles; medical treatise information; and personal hearing 
testimony dated September 2004.  

Initially, the Board finds that the copies of VA treatment 
records and VA examinations are duplicates of evidence of 
record at the time of the May 2002 Board decision.  
Therefore, these records are not new and cannot form the 
basis to reopen the claim.  

The Board finds that several new lay statements to include 
statements by the appellant's representative and various 
personal statements by the appellant are cumulative of 
evidence that was previously of record.  The various 
statements merely repeat and summarize the appellant's 
contentions that the veteran's cause of death, Hodgkin's 
lymphoma, was incurred or aggravated during his military 
service in the Persian Gulf from November 1990 to May 1991.  
Cumulative or redundant evidence is not new and material.  
38 C.F.R. § 3.156(a).      

In this regard, the appellant and her representative, as 
laypersons without ostensible medical expertise, are not 
competent to provide a diagnosis or opine on a matter 
requiring knowledge of medical principles.  Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, their opinions regarding 
the etiology of the veteran's Hodgkin's lymphoma cannot 
provide a basis to reopen this claim. 

With respect to the remaining medical evidence, the Board 
finds that, although this additional medical evidence is 
"new" and not cumulative or redundant of the record at the 
time of the May 2002 rating decision, it is not "material" 
within the meaning of 38 C.F.R. § 3.156(a).  

Specifically, additional VA treatment records dated from 1992 
to 1997; newspaper articles, medical treatise information, 
and personal hearing testimony dated September 2004, all are 
new evidence and pertinent to the cause of death claim on 
appeal.  With regard to the September 2004 hearing testimony, 
the appellant asserts that the veteran actually died of non-
Hodgkin's lymphoma.  Numerous VA treatment records, VA 
examinations, and the death certificate directly contradict 
this assertion.  In any event, none of the above evidence 
relates the cause of death, Hodgkin's lymphoma, to the 
veteran's military service or to the period one year 
thereafter.  Consequently, none of the additional evidence 
relates to an unestablished fact necessary to substantiate 
the claim, and thus does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).      
  
Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for cause of the 
veteran's death.  The claim is not reopened.  38 U.S.C.A.  
§ 5108.
 
With respect to burial benefits, a burial allowance is 
payable under certain circumstances to cover the burial and 
funeral expenses of a veteran and the expense of transporting 
the body to the place of burial.  38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the veteran was in receipt of pension or compensation; 
or,  (2) the veteran had an original or reopened claim for 
either  benefit pending at the time of the veteran's death 
and in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. 
§ 3.1600(c).

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran.  38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a).  This two-year time limit does not apply to 
claims for service-connected burial allowance, or for the 
cost of transporting a veteran's body to the place of burial 
when the veteran dies while "properly hospitalized", or for 
burial in a national cemetary.  38 C.F.R. § 3.1601(a).

In the instant case, the Certificate of Death shows that the 
veteran died at his home on January [redacted], 1998.  He was buried 
in a private cemetary on February [redacted], 1998.  The cause of 
death was listed as Hodgkin's lymphoma.  As discussed above, 
the veteran did not die of a service-connected disability.  

However, the Board does acknowledge that one condition of 
entitlement to a nonservice-connected burial allowance has 
been met.  At the time of death, the veteran had a reopened 
claim for a psychiatric disorder pending, and there was 
sufficient prima facie evidence of record on that time to 
show entitlement to compensation.  In this respect, the May 
2002 Board decision awarded accrued benefits for his service-
connected psychiatric disorder effective back to November 
1995.  See 38 C.F.R. § 3.1600(b).

Nonetheless, the appellant's Application for Burial Benefits, 
VA Form 52-530, was received in July 2003, well over two 
years after the veterans' burial.  See 38 C.F.R. § 3.1601(a).  
The appellant does not qualify for any of the exceptions to 
the two-year requirement.  In this respect, the veteran's 
death was not service-connected.  Moreover, he was not 
properly hospitalized at the time of death.  And finally, he 
was not buried in a national cemetary.  

Thus, because the appellant did not file her burial allowance 
claim within two years of the veteran's burial as required by 
statute and regulation, the law is dispositive without regard 
to any other facts in the case.  In addition, even if the 
Board were to liberally interpret the appellant's earlier 
August 2001 statement attached to her improved pension claim 
as a claim for burial benefits, her application still would 
not have been timely. 

The law is clear on the determinative issue: a completed 
application for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two years of 
the veteran's burial.  Where the law is dispositive, the 
claim must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Hence, no 
relief is available.  

With regard to the burial benefits claim, the provisions of 
the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts is 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

With respect to the cause of death claim, review of the 
claims folder reveals compliance with the VCAA.  That is, by 
way of VCAA letters dated in June 2003 and August 2003, the 
RO advised the appellant of the evidence needed to 
substantiate her cause of death claim and explained what 
evidence VA was obligated to obtain or to assist the 
appellant in obtaining and what information or evidence the 
appellant was responsible to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that the RO has provided all notice required by the VCAA.  
38 U.S.C.A. § 5103(a).  See Quartuccio, supra.

The Board observes that the RO issued both VCAA notice 
letters prior to the July 2003 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
However, neither letter asked the appellant to provide any 
evidence in her possession that pertains to the claim. Id at 
120-21.  Nonetheless, the Board is satisfied that the 
appellant actually knew to submit such evidence to the RO, 
given the personal statements, lay statements, newspaper 
articles, certificate of death, and personal hearing 
testimony she submitted.  Additionally, the VCAA letter dated 
in June 2003 advised the appellant that the VA required 
"additional information and evidence."  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the appellant nor 
her representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the appellant.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that although the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the appellant was afforded a meaningful opportunity to 
participate in the adjudication of her claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

Since the Board has concluded above that the preponderance of 
the evidence is against the appellant's claim for service 
connection for cause of death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further VCAA notice is 
needed.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), which held, in pertinent part, that the VCAA 
notice requirements require the VA to send a specific notice 
letter to the claimant that (1) notifies the claimant of the 
evidence and information necessary to reopen the claim, 
(i.e., describes what new and material evidence is); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.  The Board concludes that the VCAA letters have 
complied with the conditions of Kent.  The Board finds that 
any deficiency in the notice to the appellant or the timing 
of these notices is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs, and VA treatment records.  The 
appellant was afforded the opportunity to present testimony 
at a personal hearing.  There is no indication in the claims 
folder that the appellant identified and authorized VA to 
obtain any private medical records.  

With regard to the cause of death claim, the duty to provide 
a VA examination and opinion only applies to a claim to 
reopen a finally adjudicated decision if new and material 
evidence is presented or secured.  See 3.159(c)(4)(C)(iii).  

In this case, the Board found that no new and material 
evidence has been received; hence, a remand for a VA 
examination or VHA opinion is not warranted.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).  Thus, the 
Board is satisfied that all relevant evidence identified by 
the appellant has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  

ORDER

As no new and material evidence has been received, the claim 
for entitlement to service connection for the cause of the 
veteran's death is not reopened.  The appeal is denied.

Entitlement to nonservice-connected burial benefits is 
denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


